Citation Nr: 1725105	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  14-09 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to VA compensation benefits.  



ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from May 1967 to January 1973. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In October 2015, the Board determined that the new evidence submitted by the appellant to reopen the determination that the character of his discharge was a bar to VA benefits was not material and declined to reopen the issue.  This decision was vacated and remanded by an October 2016 Court of Appeals for Veterans Claims (CAVC) order.  It was noted that a service treatment record previously not on file had been received and that the provisions of 38 C.F.R. § 3.156(c) had not been discussed.  This issue is once again before the Board.

In a December 1978 administrative decision, the RO determined that the character of the appellant's discharge was a bar to VA benefits.  However, service records were subsequently received from the appellant that are relevant to this particular issue.  As a result, the issue will be adjudicated on a de novo basis rather than on the basis of whether new and material evidence has been received.  See 38 C.F.R. § 3.156(c)(new and material evidence-service department records).  There is no prejudice to the appellant as he has argued the case on the merits since his onset of his claim.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Appellant's case should take into account the existence of this electronic record.  


FINDINGS OF FACT

1. The appellant served on active duty from May 1967 to January 1973.

2. The appellant had a total of 903 absence without official leave (AWOL) days at the time of separation from the military. 

3. The appellant subsequently received discharge under conditions other than honorable in January 1973 in lieu of a trial by court-martial for his prolonged period of AWOL.  

4. In July 1977, the appellant received an upgraded discharge from the Department of Defense Special Discharge Review Program (SDRP).  

5. In June 1978, the Army Discharge Review Board (ADRB) declined to affirm the honorable discharge awarded under the SDRP.  

6. The evidence preponderates against a finding that he was insane during his period of AWOL or at the time of his discharge.  


CONCLUSION OF LAW

The character of the appellant's discharge for his period of service from May 1967 to January 1973 constitutes a bar to VA compensation benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 2014); 38 C.F.R. §§3.12 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102  3.156(a), 3.159, 3.326(a) (2016). 

The record does not indicate that the RO provided the appellant with notice of what was needed to reopen a previously denied claim.  However, defective notice is not prejudicial if: (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders, 556 U.S. 396 (2009).  

A review of the record reveals that in the December 1978 administrative decision, the RO informed the appellant's discharge under conditions other than honorable in lieu of a trial by court-martial for his prolonged period of AWOL was a bar to VA benefits.  Additionally, the RO informed him that there was no evidence of psychosis or insanity during service, no compelling reasons for his period of AWOL, and his special upgraded discharge under the SDRP did not entitle him to VA benefits because the ADRB refused to affirm the upgrade recommended by the SDRP.  

In his July 2011 claim, the appellant specifically requested to reopen the issue of eligibility for VA benefits and stated that he enclosed new and material evidence in support of his claim.  Moreover, the February 2014 statement of the case contained all relevant regulations pertaining to exceptions to bars to VA benefits based on the character of one's discharge.  Accordingly, the Board finds that the appellant had actual knowledge of the information needed to reopen his claim.  See Sanders, 487 F.3d at 889.  As the appellant has not alleged prejudice with respect to notice, the Board finds no prejudice to the appellant in proceeding with the adjudication of his claim to reopen the issue of whether the character of his discharge is a bar to VA benefits.

The duty to assist the appellant has also been satisfied, as the RO obtained the appellant's official service personnel and service treatment records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  


II. Eligibility for VA Benefits

The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101 (2) (West 2014); 38 C.F.R. § 3.1 (d) (2016).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101 (18)(West 2014); 38 C.F.R. § 3.12 (a) (2016).

The designation of the discharge as honorable by the service department (i.e., the Army, Navy, and Air Force) is binding on VA as to character of discharge.  38 C.F.R. § 3.12 (a) (2016).  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997).  VA has no authority to alter the claimant's discharge classification; the claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416 (1994).

There are two types of character of discharge bars to establishing entitlement for VA benefits: [1] statutory bars found in 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and [2] regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (with specified exceptions to this condition).  38 C.F.R. § 3.12(c)(2016).

VA regulations further provide that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court martial; (2) mutiny or spying; (3) an offense involving moral turpitude (including, generally, conviction of a felony); (4) willful and persistent misconduct (this includes a discharge under "other than honorable conditions," if it is determined it was issued because of willful and persistent misconduct.  A discharge because of a minor offense, however, will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious); (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d) (2016).

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of VA benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b) (2016).  According to 38 C.F.R. § 3.354(a), definition of insanity, an insane person is defined as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(b) provides when a rating agency is concerned with determining whether a appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C.A. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Factual Background: 

The record shows that in December 1972, the appellant was charged with being AWOL for a total of 903 days.  In January 1973, he requested a discharge for the good of the service in lieu of a court-martial for offenses punishable by a bad conduct discharge or dishonorable discharge.  In the written request for discharge, which was signed by the appellant, he acknowledged that he was advised of the consequences of an undesirable discharge and afforded the opportunity to consult with counsel.  Effective June 1977, the appellant's discharge was upgraded to honorable by the SDRP.  In June 1978, however, the ADRB declined to affirm the SDRP's award of an honorable discharge. 

In July 1977, the appellant submitted a claim of entitlement to VA loan guaranty benefits.  In a December 1978 administrative decision, the RO determined that the character of the appellant's discharge was a bar to VA benefits.  The appellant was provided notice of the administrative decision and notice of his appellate rights, but he did not perfect an appeal.  

In July 2011, the appellant submitted a claim to reopen the issue of whether the character of his discharge was a bar to VA benefits along with a claim of entitlement to service connection for a psychiatric disorder.  In a December 2011 administrative decision, the RO denied the appellant's claim based on his ineligibility to VA benefits due to his discharge status.  

At the time of the December 1978 administrative decision, the record consisted of the appellant's service personnel records, a July 1977 SDRP determination in which the appellant's discharge was upgraded to honorable, and a June 1978 determination of the ADRB declining to affirm the SDRP's award of an honorable discharge. 

Since the December 1978 administrative decision, the evidence of record includes service treatment records, written statements from the appellant and his sister, and a June 2011 private psychological report.

In a July 2011 written statement submitted in support of his service connection claim for a psychiatric disability, the appellant indicated that he dropped out of school in eleventh grade to join the Army without informing his parents, which greatly upset his mother.  He stated that while serving in combat in Vietnam, his nerves became so bad that he sought emergency medical treatment.  The appellant indicated that upon returning home from Vietnam, his nerves were "shot."  He stated that after arriving in Vietnam for the second time, he was sent home because his father was in bad health.  The appellant stated that he did not return to Vietnam as ordered because his mother was very upset and asked the appellant to help her care for his father.  He stated that when he turned himself in 903 days later, he accepted an undesirable discharge in order to avoid a trial by court-martial.

In a June 2011 written statement, the appellant's sister indicated that the appellant was 18 years old and immature when he dropped out of school to join the military.  She stated that the appellant was permitted to return home from his second tour of Vietnam when their father became very sick with a heart condition.  The appellant's sister indicated that their "mother was so hysterical and very sad because of [their] father's heart condition that she asked [the appellant] to stay at home to help care for [their] father."  She further indicated that the appellant agreed to stay home, found a job, and took care of their mother. 

An August 1967 service treatment record indicates that the appellant was admitted to the emergency room for neuropsychiatric observation due to bizarre behavior.  The record shows that the appellant stated that he could not take training any longer and that he wanted to go home.  The treatment provider noted that he had been AWOL in the past.  A mental status examination indicated that the appellant was slightly anxious, alert, cooperative, and oriented in all spheres.  There was no evidence of hallucinations, delusions, or psychomotor retardation.  His affect and associations were normal.  It was noted that the appellant had a long history of a character and behavioral disorder of the immature type and chronic emotional instability.  The treatment provider indicated that the appellant was moderately impaired for military duty, but he was not mentally ill and was cleared psychiatrically for action deemed appropriate by command, including administrative separation. 

A June 2011 private psychological evaluation indicates that the appellant had a current diagnosis of posttraumatic stress disorder (PTSD) related to his combat experiences in Vietnam.  The evaluation records that the appellant had stressful experiences in Vietnam while he served in a tour of duty there in 1968.  He reported that he went all over Vietnam and his company received incoming motor and fire attack on daily basis and that he was awarded Purple Heart after he was hurt in an operation at Ashan Valley as a part of an air assault as a result of falling from the helicopter on his left hip.

In a December 1972 separation medical examination, the appellant stated that he was in good health.  He did not report depression or excessive worry, loss of memory or amnesia, or nervous trouble of any sort.  In the medical history section, the appellant indicated that he had never been treated for a mental condition.  The clinical evaluation of the appellant by the examiner yielded normal results.  

Legal Analysis: 

The appellant's discharge status remains "under conditions other than honorable" as it was at the time of his separation.  

Here, the record shows that in December 1972, the appellant was charged with being AWOL for a total of 903 days.  In January 1973, he requested a discharge for the good of the service in lieu of a court-martial for offenses punishable by a bad conduct discharge or dishonorable discharge.  In the written request for discharge, which was signed by the appellant, he acknowledged that he was advised of the consequences of an undesirable discharge and afforded the opportunity to consult with counsel.  Effective June 1977, the appellant's discharge was upgraded to honorable by the SDRP.  In June 1978, however, the ADRB declined to affirm the SDRP's award of an honorable discharge.  

In summary, the record shows that the appellant accepted an undesirable discharge to escape trial by general court-martial and therefore, he is considered to have been discharged under dishonorable conditions for purposes of entitlement to VA benefits.  Further, since the ADRB did not affirm the SDRP's upgrade of character of discharge, the final determination by the Army on the character of the appellant's discharge remains the same at the time of his separation and this determination is binding on VA.  

Therefore, 38 C.F.R. § 3.12(d)(1) is applicable to the appellant's situation, and the Army's current determination of the status of the appellant's discharge constitutes a bar to VA benefits unless the appellant establishes that he was insane at the time of committing the offense in order for him to receive VA benefits under 38 C.F.R. § 3.12(b).  . 

The evidence preponderates against a finding that the appellant was insane as defined by § 3.354(a) at the time when he committed the offense leading to his discharge under the conditions other than honorable or at the time of his discharge.  

According to 38 C.F.R. § 3.354(a), an insane person is defined as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(b) requires the Board to consider "all the evidence procurable relating to the period involved," when applying the definition as provided as above.  

Here, no evidence of record indicates that the appellant exhibited a more or less prolonged deviation from his normal method of behavior.  No record shows that he was mentally defective or conditionally psychopathic.  Instead, the psychological service treatment record shows that the appellant was slightly anxious, but alert, cooperative, and oriented in all spheres when he reported to the emergency room for his "nerve" problem in 1967.  The treatment provider further noted that there was no evidence of hallucinations, delusions, or psychomotor retardation, and his affect and associations were normal.  It was also noted that the appellant had a long history of a character and behavioral disorder of the immature type and chronic emotional instability.  The treatment provider indicated that the appellant was moderately impaired for military duty, but he was not mentally ill and was cleared psychiatrically for action deemed appropriate by command.  The appellant's sister's statement that the appellant was immature confirms the treatment provider's observations in 1967.  

Further, there is no record indicating that he interfered with the peace of society as required in the definition of insanity.  The evidence suggests that the appellant had stressful experiences in Vietnam while he served in a tour of duty there in 1968.  He reports that he went all over Vietnam and his company received incoming motor and fire attack on daily basis.  As he reported to the psychological examiner in 2011, he was awarded Purple Heart after he was hurt in an operation at Ashan Valley as a part of an air assault as a result of falling from the helicopter on his left hip.  Even though the appellant experienced extremely stressful situations and was wounded in Vietnam, there is no evidence for him to have disturbed the peace in the community where he lived.  Indeed, no evidence of record suggests that he had behavioral problems that interfered with the peace in the communities during his service or in his life.  

Lastly, the evidence of record demonstrates that the appellant's AWOL was actually a result of his adaptation to make adjustment to the social customs of the community in which he resided.  Indeed, both the appellant's and his sister's statements show that when the appellant was permitted to go home due to their father's illness, their mother asked the appellant to stay home to help care of their father.  The appellant's sister further stated that the appellant agreed to stay home, found a job, and took care of their mother.  

In conclusion, the appellant meets none of the conditions required under § 3.354(a) to establish insanity at the time of AWOL or at the time of his discharge.  Therefore, the insanity exception does not apply to the appellant, and thus, his discharge status as under conditions other than honorable is a bar to the payment of VA benefits.  38 C.F.R. § 3.12; 38 C.R.F. § 3.354.  

Although the appellant has not specifically raised the argument, he appears to assert in his July 2011 written statement that there are compelling circumstances to justify his 903 days of AWOL.  See 38 U.S.C.A. § 5303 (a); see also 38 C.F.R. § 3.12 (c)(6) (The bar to VA benefit entitlement for a person discharged under other than honorable conditions as a result of at least 180 days of AWOL does not apply if there are compelling circumstances to warrant the prolonged unauthorized absence).  However, compelling circumstances are only an exception to the bar to VA benefits imposed under 38 C.F.R. § 3.12 (c)(6), relating to a discharge under other than honorable conditions for a period of at least 180 days of AWOL.  

In this case, the appellant was not merely discharged under other than honorable conditions for a period of at least 180 days of AWOL.  The record shows, and the appellant acknowledges, that he accepted an undesirable discharge to escape trial by general court-martial.  Thus, § 3.12(c)(6) is not applicable to the appellant's discharge, and it is considered to have been under dishonorable conditions pursuant 38 C.F.R. § 3.12 (d)(1).  In other words, the appellant's character of discharge is not a bar to VA benefits merely because he was AWOL for at least 180 days, as described in subsection (c)(6), but also because he accepted an undesirable discharge to escape trial by general court-martial under subsection (d)(1).  

Therefore, even if the Board accepted the appellant's arguments regarding compelling circumstances for his prolonged period of AWOL, his discharge still would be dishonorable pursuant to 38 C.F.R. § 3.12 (d)(1), and he would not meet the definition of "veteran" for purposes of entitlement to VA benefits. 


ORDER

Since it is determined that the character of the appellant's discharge from service constitutes a bar to the award of VA compensation benefits, the benefit sought is denied.  

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


